Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-14-00868-CR

                               Vanessa Z. SALAS,
                                   Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 399th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2012CR9364B
                    Honorable Ray Olivarri, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED April 1, 2015.


                                         _________________________________
                                         Luz Elena D. Chapa, Justice